Citation Nr: 0501769	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  98-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 1998 and 
June 2003 of the Department of Veterans Affairs (VA) Regional 
Office in New York, New York (RO), which denied the benefits 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record discloses that the veteran 
requested a hearing before a member of the Board of Veterans' 
Appeals in November 2004.  Under these circumstances, the RO 
must schedule the veteran for a Travel Board hearing.  
38 C.F.R. §§ 20.700, 20.704 (2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule a Travel Board hearing 
before a traveling Member of the Board.  The 
RO should also inform the veteran of his 
rights associated with the hearing, and which 
rights he may waive in electing another type 
of hearing.  

Thereafter, the case should be returned to the Board for 
further appellant review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




